 395302 NLRB No. 65MISSOURI PORTLAND CEMENT CO.1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.Additionally, the Respondent asserts that the judge's findings are a resultof bias. After a careful examination of the entire record, we are satisfied that
this allegation is without merit.We correct the judge's statement that R. Exh. 2, used to evaluate employ-ees, provided ratings based on a scale of two to eight. We note that one em-
ployee rated in that exhibit received a nine. We also correct the judge's find-
ing that R. Exh. 2 was prepared shortly after the plant reopening. We find
instead that it was prepared shortly after the announcement that the plant
would reopen. These minor errors of the judge do not otherwise affect the va-
lidity of his decision.2Member Cracraft does not rely on the rationale in this paragraph. Shenotes that in sec. III, C of his decision, the judge fully considered Burton's
testimony that he would not have hired Johnson even if he had been on the
list of five applicants supplied by Production Supervisor Robertson because of
Johnson's ``bad attitude.'' Member Cracraft also notes that Robertson similarly
testified that Johnson had a poor attitude, but the judge explicitly discredited
Robertson's entire testimony. Finally, Member Cracraft observes that the judge
concluded as follows in the last paragraph of his decision: ``Although [the Re-
spondent] now seeks to show [that] Johnson ... is such a poor employee that

he would not have been hired for the material handler position even if he had
not engaged in protected conduct, I find it has not sustained its evidentiary
burden.''3We note that evidence militating against any conclusion that Johnsonwould not have been hired had he been considered in a nondiscriminatory
fashion includes evidence that he had prior experience as a material handler
and that during approximately 7 years of employment with the Respondent be-
fore its temporary shutdown in 1986 and reopening as a nonunion operation
in 1987, he had been promoted to a series of increasingly more skilled jobs.Missouri Portland Cement Company and CharlesR. Johnson. Case 14±CA±20263March 29, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn April 24, 1990, Administrative Law Judge Don-ald R. Holley issued the attached decision. The Re-
spondent filed exceptions and a supporting memoran-
dum. The General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.The judge found that Respondent violated Section8(a)(1) of the Act when it told Charles Johnson that
he was not considered for the job of material handler
because he was ``talking unionism,'' and that it vio-
lated Section 8(a)(3) and (1) when it failed to consider
Charles Johnson for the job because of this reason.
This failure to consider was accomplished by exclud-
ing Johnson's name from the list of employees from
which the final choice was to be made. The judge dis-
credited the documents and witnesses that the Re-
spondent alleged would provide a lawful explanation
for this omission. To remedy the Respondent's unlaw-
ful failure to consider Johnson, the judge ordered the
Respondent to hire Johnson and make him whole be-
cause it failed to establish that it would not have hired
him absent his union activities.The Respondent excepts, inter alia, to the judge'sorder requiring it to hire Johnson and make him whole.
It contends that the remedy, if any, should be limited
to an order to consider Johnson for employment. It ar-
gues that at most the evidence shows only a failure to
consider Johnson for the position in question and that
``the only damage Johnson allegedly suffered was that
his name was not placed on the list.'' In support ofthis contention, the Respondent refers, inter alia, to thetestimony of Douglas Burton, the official of the Re-
spondent who made the final choice. Burton testified
that even if Johnson had been on the list Burton would
have rejected him because of Johnson's poor attitude.
Burton testified that his opinion had nothing to do with
Johnson's union affiliation.However, Burton's testimony is suspect because ofan incident that occurred prior to the Respondent's un-
lawful conduct.2While Burton was running for reelec-tion to the school board, Johnson placed in the news-
paper a union advertisement supporting Burton's oppo-
nents. Burton testified that in recommending Johnson
to another employer he had some reluctance as a result
of this incident. Given this attitude, as well as the Re-
spondent's unlawful conduct, it is questionable whether
an order merely requiring the Respondent objectively
to consider Johnson for employment would be ade-
quate to remedy the Respondent's unfair labor prac-
tices. In any event, where a respondent's discrimina-
tory decision creates doubt as to whether a
discriminatee would have been hired, that doubt must
be resolved against the wrongdoer. See generally StateDistributing Co., 282 NLRB 1048 (1987).3We findthe judge's remedy fully appropriate.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Missouri Portland Cement
Company, Joppa, Illinois, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order.Lucinda Morris, Esq., for the General Counsel.Michael S. Mitchell, Esq. (McGlinchey, Stafford, Mintz,Cellini & Lang, P.C.), of New Orleans, Louisiana, and Mi-chael Riley, Esq., of Davenport, Iowa, for the Respondent. 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates herein are 1989 unless otherwise indicated.2Although the complaint designates the Respondent to be Missouri PortlandCement, the record reveals Respondent's correct name is Missouri Portland
Cement Company.3Respondent submitted a request for permission to file a reply brief and areply brief dated January 30, 1990. In the absence of opposition by counselfor General Counsel, the request is granted. Respondent's motion to correct
transcript, which is unopposed, is granted.4See R. Exhs. 3 and 4.5See R. Exh. 5.6See G.C. Exh. 5.DECISIONSTATEMENTOFTHE
CASEDONALDR. HOLLEY, Administrative Law Judge. On acharge filed by Charles R. Johnson on August 18, 1989,1theRegional Director for Region 14 of the National Labor Rela-
tions Board issued a complaint on October 3 which alleged,
in substance, that Missouri Portland Cement Company (the
Respondent)2engaged in conduct which violated Section8(a)(1) and (3) of the National Labor Relations Act during
the month of August by telling an employee he had not been
considered for employment because he engaged in union ac-
tivity, and by failing to consider Charles R. Johnson (John-
son or the Charging Party) for employment because he en-
gaged in union and/or protected concerted activities. Re-
spondent filed timely answer denying it had engaged in the
unlawful conduct alleged in the complaint, and thereafter
filed a Motion for Summary Judgment which was denied.The case was heard in St. Louis, Missouri, on December12, and all parties appeared and were afforded full oppor-
tunity to participate. On the entire record, including
posthearing briefs filed by the parties,3and from my obser-vation of the demeanor of the witnesses who appeared to
give testimony, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, a corporation authorized to do business in Illi-nois, maintains a production facility in Joppa, Illinois, where
it is engaged in the manufacture, nonretail sale, and distribu-
tion of cement and related products. During the 12-month pe-
riod ending August 31, 1989, it sold and shipped materials
valued in excess of $50,000 from its Joppa plant to points
located outside the State of Illinois. It is admitted, and I find,
that Respondent is an employer engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the Act.II. STATUSOFLABORORGANIZATION
It is admitted, and I find, that Local D-438, United Ce-ment, Gypsum and Lime Workers Division of the Inter-
national Brotherhood of Boilermakers, Iron Ship Builders,
Forgers and Helpers, AFL±CIO (the Union) is a labor orga-
nization within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundThe Union commenced to represent all production andmaintenance employees at the Joppa plant in 1963. After ex-
piration of the 1981±1984 collective-bargaining agreement
covering such employees, the Union called an economic
strike. During the strike, permanent replacements were hired,
and when it ended, the Charging Party was one of the em-ployees who was not recalled to work. At some point in1986, the plant was closed. It was reopened by the instant
Respondent in April 1987. Thereafter, the Union filed
charges in Cases 14±CA±18948 and 14±CA±19048 alleging,
inter alia, Respondent had violated Section 8(a)(1), (3), and
(5) of the Act by refusing to meet and bargain with theUnion in regard to the 1987 rehire and recall of employees,
and/or that it had failed and refused to recall employees on
the preferential hiring list because of their activity on behalf
of the Union and/or concerted activity. Both charges were
dismissed.4The Union appealed the dismissal of the above-described charges, and by letter dated June 2, 1988, the Gen-
eral Counsel denied the appeal.5B. General Counsel's CaseAlleged discriminatee Johnson was employed at Respond-ent's facility from January 1978 until he was permanently re-
placed during the June 1984 strike. He held the following
positions during the period described: laborer (3±4 months);
material handler (2 years); equipment operator (2 years); util-
ity operator (2 years); and he successfully bid and was
awarded a control operator position shortly before the strike.
He was never trained on the last mentioned job because he
participated in the strike. In addition to progressing to more
skilled and higher paying jobs during his tenure of employ-
ment, the employee received a commendation for ``special
effort'' as a result of his performance during a pan conveyor
malfunction in September 1983.6At the time of the above-mentioned strike, Johnson was earning $13.67 per hour.Johnson has been a member of the Union since 1978.Since 1987, he has been the Union's recording secretary, and
has held a production steward position.Shortly after Respondent reopened the facility in April1987, Johnson applied for a utility operator position. He was
informed by letter that there were no openings. During the
summer of 1988, he again applied for a utility operator posi-
tion in response to a newspaper ad. He was not hired for the
position.During the fall of 1988, Dickie Lewis, a Respondent fore-man, indicated to Johnson that he was almost positive he
could cause Respondent to hire him as a material handler.
Several days later, Lewis informed the employee the material
handler job had ``fell through,'' and he asked if Johnson
would be interested in a foreman job with Defender Indus-
tries, a laborer contractor used by Respondent to keep the fa-
cility clean. When Johnson exhibited interest, Lewis told him
he would have to obtain Robbie Robertson's okay; that he
would attempt to obtain it by having Doug Burton, Respond-
ent's distribution manager, talk to Robertson at a coming
company dinner. A short time later, Lewis informed Johnson
he had been approved for the Defender foreman position by
Robertson. Thereafter, Defender official Charles Holt inter-
viewed Johnson and informed him at the end of the interview
that he would recommend to the Mount Vernon headquarters
that Johnson be hired. After the matter was submitted to
Mount Vernon, Johnson was denied the foreman's job for the
stated reason that that office did not feel one should be hired
off the street for the position. Holt then offered, and Johnson 397MISSOURI PORTLAND CEMENT CO.7Some 42 of a total of 122 were former members of Local 438.8Some 10 of a total of 122 hired were former members of a union otherthan Local 438.accepted, a laborer position with Defender at the Respond-ent's facility.Johnson testified that, on his first day at the facility as aDefender employee, he thanked Max Frailey, Respondent's
plant manager, and Burton, for giving him a chance to come
back. He testified he told both of them that, even though he
was still a member of the Union and the plant was nonunion,
they would have no trouble out of him.Subsequently, Johnson learned in the late spring of 1989that another utility operator opening existed. He applied for
the job and was interviewed by Greg St. Clair, Respondent's
production manager, and by Robert (Robbie) Robertson, its
production supervisor. He testified St. Clair acknowledged
during the interview that he was qualified for the job, but he
heard nothing further after the interview. The employee testi-
fied that in late June, when he encountered St. Clair, he
asked why he had not gotten the job. St. Clair told him he
knew he was qualified for the job and could do it, but in
making their decision they looked at ability, effort, and atti-
tude to see if one fit into their group. Johnson asked if what
he really meant was did he fit into their nonunion plant. St.
Clair responded by stating I did not say that, and Johnson
rejoined, ``no, but you meant it.''In late July or early August 1989, Johnson learned fromRespondent employees that a material handler position was
open. He applied for the position but heard nothing. On Au-
gust 8, he claims he telephoned Doug Burton to inquire what
it took to get an interview. He testified Burton told him he
had asked Robbie Robertson for a list of his five best De-
fender employees and his name was not on the list. When
Johnson asked why, Burton told him he did not know; that
he would have to ask Robbie; and that he needed Robbie and
Greg St. Clair to get a job at Respondent.On August 10, Johnson approached Robertson on theburner floor. His account of the incident was as follows (Tr.
28±30):A. I walked up, I asked Robbie, I said why wasn'tmy name on the list of the five people you gave Doug
Burton and he said do you really want to know and I
said yes, I'd really like to know. He said was you or
was you not talking unionism in the kiln on the last
brick job. I looked at him and I said what. He said I
was told by three people that you were talking union-
ism in the kiln on the last brick job.I said if you mean telling a bricker that we used todo our own brick work until the company contracted it
out, then the union had to file a grievance and was
awarded back payÐunionism, I said, yes, I said that.
He said, yeah, that's another thing. You all were too
lazy to do the work but you wanted the pay. I said,
Robbie, I said I was a equipment operator at the time
and I didn't get a cent of that money. He said you all
got four times your regular wages on overtime, on a
call-out you get four hours call-out and maybe work 15
minutes and go home with four hours pay. And that
was a bunch of bull.He said they shut this plant down and I lost my jobbecause of the union. I said you mean to tell me the
union was the only one at fault in all this trouble. He
said no, the plant was partially at fault; he said but
you're not going to talk unionism in my plant. He saidif you want to talk unionism, you go home or you goto the tavern or back to Joppa, but you're not going to
talk unionism in my plant.I looked at him and I said I've always respected youand you've always been truthful with me, but I said re-
spect's something you got to earn, you know, and I said
you've lost all that from me. He said, Johnson, he said
my opinion of you has fallen drastically since I've
heard you was talking unionism and he said that's why
your name wasn't on that list. He said my advice to
you if you want a job at this plant is keep your nose
clean and keep your mouth shut about the union.I looked at him. I said, well, I finally know. I saidI've always known something was wrong, why I wasn't
getting rehired, and I said now you told me.Q. And did Robertson have any kind of response?
A. No. That was the end of it and we walked away.Johnson acknowledged during his testimony that he re-ceived three written warnings while he was employed by Re-
spondent. One was for parking in a restricted area at the
plant; a second was for denting and bending an overhead
door while operating a fork truck; and the third was issued
when he tore some railroad track out of the ground while op-
erating a bulldozer. The record reveals the described written
warnings were received by the employee during or before the
year 1982. Johnson claimed he received no oral or written
warnings during his tenure as a Defender employee. He de-
scribed himself to be an average to above-average employee.C. Respondent's CaseRespondent presented its defense through testimony givenby plant manager, Max Frailey; distribution manager, Doug-
las Burton; production supervisor, Robert Robertson; De-
fender foreman, Vance Sexton; and by offering in evidence
certain documentary evidence which is discussed, infra.Frailey testified the plant was operated with approximately118 hourly employees and 4 salaried people in 1984, but it
now operates as a nonunion plant with a total employment
of 108 salaried employees. He signified that housekeeping
and janitorial work is currently accomplished by approxi-
mately 18 laborers furnished by Defender, and that
rebricking of its kilns is normally performed by outside con-
tractors. Although Frailey has the final authority with respect
to the hire of employees, he indicated his department heads
actually interview applicants and thereafter recommend the
hire of individuals to him. He stressed the fact that since re-
opening the plant, Respondent has pursued a teamwork con-
cept and has sought to hire persons who fit into such a con-
cept.Through Frailey, Respondent placed in evidence as Re-spondent's Exhibit 1 a listing of employees hired since the
plant was reopened. Single asterisks placed opposite the
names of some employees on the list indicate such employ-
ees were former members of the Union.7Double asterisksplaced after the names of 30 other employees indicated they
were formerly members of unions other than Local 438.8Frailey testified that among those former union members
hired were Jack Mizell, the union president at the time the 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9Of the individuals named in R. Exh. 2, 60 were rated 4 or lower. The totalnumber of names set forth in the exhibit is 160.10See Regional Director's letters dismissing charges filed in Cases 14±CA±18948 and 14±CA±19048, and General Counsel's denial of appeal. R. Exhs.
3, 4, and 5.plant was closed; Roger Bornhill, formerly vice president ofthe Union; and T. J. Pryor, a former member of the Union's
negotiating committee.Frailey indicated during his testimony that while he hadnot directly supervised Johnson when he was previously em-
ployed by Respondent, he was generally familiar with the
employee. He testified he was aware Johnson had applied for
reemployment, and stated he was not hired because he did
not feel Johnson would be a willing worker who would fit
into the teamwork concept. In support of his claim, he identi-
fied a 13-page document which purports to rate employees
on the payroll immediately prior to the time Respondent
ceased to operate the plant in 1986. Frailey indicated he and
Jack Hearn, Respondent's vice president of industrial rela-
tions, prepared the document, which was introduced as Re-
spondent's Exhibit 2, by going through the personnel files of
each former employee and noting absenteeism, accidents, and
disciplinary warnings. Employees were given ratings varying
from 2 (poor) to 8 (good), with 5 being average. With regard
to Johnson, the document noted: his birth date; his hire date
of January 9, 1978; an absence incident rate of 15; total ab-
senteeism of 176-1/2 hours; no accidents; disciplinary action
consisting of parking and work habit violations; that he was
a high school graduate and was an equipment operator; that
he was rated a 4; and comments indicated ``poor skills, lacks
ambition, attitude poor.''9Frailey indicated the exhibit underdiscussion was prepared shortly after the plant was reopened,
and that he spent several days explaining the document to
Board personnel to refute union charges that Respondent hadrefused to rehire former employees because of their union ac-
tivities or sentiments.10Respondent's distribution manager, Burton, testified thatwhen Johnson was employed by Respondent as a material
handler during the 1980±1982 period, the employee worked
under his supervision. He claimed that when Johnson worked
for him he did his work, but had a bad attitude and would
mope around without speaking when he got mad.Burton acknowledged that when a material handler va-cancy occurred in August 1989, he instructed Robertson to
give him a list of his five best Defender Industries workers
so he could fill the vacancy with a laborer already working
at the facility. He indicated he assigned the task to Robertson
because he was not familiar with the Defender employees
while Robertson was as he coordinated activities between
Defender and Respondent. Burton testified he interviewed the
five employees subsequently named by Robertson and chose
Darrell Logeman for the position. He testified that attitude is
the most important factor he considers when deciding wheth-
er to hire an individual, and that he was influenced in his
selection of Logeman because a close friend who had pre-
viously employed Logeman described him as the best man
he had before he went with Defender, and he determined his
attitude was good.During his testimony, Burton indicated Johnson called himtwo or three times after the plant was reopened in an attempt
to seek employment. He claims Johnson told him he had
changed and was a different person as he had become a fam-ily man with a lot of responsibilities; that he wanted a job,and would do him a good job if hired. He acknowledged that
when Johnson originally sought employment with Defender,he, at Dick Lewis' request, discussed the matter with Frailey
and Robertson and thereafter spoke with Defender official
Charles Holt and encouraged him to interview Johnson and
give him a chance with Defender. With respect to the John-
son-Defender situation, Burton testified he recommended
Johnson to Defender only after some soul searching because
he ran for reelection to the school board in 1987, and during
the campaign Johnson, acting on behalf of the Union, placed
an ad in the newspaper which supported his opponents.When Burton was asked whether he would have hiredJohnson for the material handler position if he had been on
the list of five (5) given him by Robertson, he responded by
stating (Tr. p. 74):THEWITNESS: No, I wouldn't.Q. (By Mr. Beiser) Why not?
A. When Charley worked for me before, he was thetype of person that, if anything went wrong, then he
had a bad attitude, he was mad. I'm not saying he
didn't do his work, but he would beÐwouldn't speak,
mope around, you know; and we needÐI felt like we
needed someone, especially at the river, with a positive
attitude. We have aÐwe work around the clock and of
21 eight hour shifts, we cover only 12 of those. So our
people have to work without supervision a big part of
the time. So attitude is very important to me.Q. And you did not feel that Mr. Johnson had theproper attitude for that position?A. No.
Q. Did your opinion have anything to do with Mr.Johnson's union affiliation?A. No.
Q. Prior to this morning when you heard Mr. John-son testiiy, did you have any idea that he was an officer
of the union.A. No, I did not.Robert (Robbie) Robertson has, with exception of the yearthe plant was closed, been employed in a supervisory capac-
ity at Respondent's facility since 1963. When Johnson
worked there from 1978 to 1984, Robertson was the general
foreman in the plant. He testified that during the time he was
employed Johnson was not a willing worker, had a poor atti-
tude, and was careless when operating equipment.Like Burton, Robertson indicated during his testimony thatJohnson telephoned him several times after the plant was re-
opened to seek reemployment at the plant. He testified the
employee told him he had gotten married, had a little girl,
had changed, and wanted and needed a good job.Robertson acknowledged during his testimony that Burtonapproached him about recommending Johnson for employ-
ment at Defender. He claimed, however, that he rec-
ommended Johnson for a laborer job rather than a foreman's
position, and he indicated he told Defender official Holt that
Johnson ``was not too good a worker for me ... he's got

some recommendations here from the plant, he does know
the plant ... why don't you just take a look at him and

then it's up to you.''According to Robertson, his observation of Johnson duringhis first 3 months with Defender caused him to conclude 399MISSOURI PORTLAND CEMENT CO.11Robertson claimed Foreman Allen Brown informed him Johnson was dis-ruptive when working in a kiln which was being rebricked. Brown was not
called as a witness.12Sexton failed to explain why he had noted the 1988 deficiency on a 1989calendar.Johnson had changed and he was wanting to work. Heclaims that thereafter, however, Johnson fell back into the
same category he was in prior to 1984; that he would catch
him off the job in the storeroom or talking in the shop when
he should be working. In addition, he testified Johnson
worked compulsory overtime, but would not work overtime
voluntarily. Finally, Robertson claimed that Vance Sexton,
Defender's foreman at the facility, complained about John-
son, indicating other employees did not like to work with
him because he would not do his fair share of the work.With respect to preparation of the list of five Defenderemployees, Robertson testified he chose the five Defender
employees he considered to be their best employees and
handed the list to Burton without commenting on the em-
ployees. He indicated he considered Logeman to be Defend-
er's best laborer.While Robertson acknowledged that Johnson approachedhim on the burner floor to ask why his name was not on the
list of persons to be considered for the material handler posi-
tion, his account of their conversation is markedly different
from Johnson's. He claimed that he responded to Johnson's
inquiry by informing him he believed him to be disruptive
to the work force. He testified Johnson wanted him to define
``disruptive'' and he told him that while working on a brick
job, he had started talking unionism to all the people work-
ing on the job to the point that he had shut the job down
that particular night for a period of time.11Robertson claimsJohnson sought at that point to convince him that employees
had asked him about the Union; that he was not interested
in what they were talking about and that he did not attend
union meetings and had no interest in union activities. Rob-
ertson claims he concluded the conversation by telling John-
son he was not interested in his union activities on his own
time, or at work if he continued to work while talking, but
that he was disruptive when he got the job shut down. He
denied he made the remarks attributed to him by Johnson.
Robertson admitted he did not recommend to Defender that
Johnson be given a written warning for being disruptive on
the job.Respondent's final witness was Vance Sexton, DefenderIndustries' labor foreman at Respondent's facility. Sexton ap-
parently obtained the foreman position which Johnson, with
Respondent's recommendation, sought before he was hired as
a Defender laborer in October 1988. Sexton claimed during
his testimony that Johnson had exhibited some animosity to-
ward him during the first 3 months of his (Johnson's) em-
ployment, indicating his impression was that Johnson felt he
did not know as much as he because he was younger.The record reveals Sexton provides direct supervision ofthe 18 laborers and 2 janitors which Defender utilizes at Re-
spondent's facility. Each afternoon at 3 p.m., he and Re-
spondent Production Supervisor Robertson confer to deter-
mine what work the Defender laborers will perform the next
day.Sexton testified he monitors the attendance and work-relat-ed deficiencies of his employees by maintaining an absentee
calendar on each employee. The 1989 Absentee Calendar
maintained on Johnson was placed in the record as Respond-
ent's Exhibit 6. The first page of the exhibit reveals Johnsonhad taken 4 sick days and 1 personal day prior to the datethe hearing was held in the instant case. The reverse side ofthe document purports to indicate, inter alia, that Johnson
piled debris where he was told not to pile it on December
12, 1988; that he conversed with Respondent personnel for
30 minutes when he should have been working on June 27,
1989; that the employee consistently turns down overtime
(notation dated Aug. 16, 1989); that Johnson was not work-
ing on several occasions while on a roof on October 31,
1989; and that Johnson was observed talking for about 10
minutes when he should be working on December 7, 1989.12When he was asked how he would rate Johnson as com-pared to his other employees, Sexton said he would place
Johnson in the ``lower bottom half.'' He indicated other em-
ployees have informed him they do not want to work with
Johnson because he is slow and he irritates them. To avoid
the problem, he indicated he rotates his work crews, which
normally consist of two employees. Significantly, although
he indicated he felt Johnson had failed to perform satisfac-
torily on occasion, he admitted he has never disciplined the
employee or given him a written warning.While Sexton indicated he has advised Robertson of John-son's shortcomings, he failed to indicate what, if anything,
he told Robertson about Johnson prior to the time the mate-
rial handler position was filled in late July or early August.Analysis and ConclusionsThe first issue which must be decided in this case iswhether Production Supervisor Robertson told Johnson on or
about August 10, 1989, that he had not been considered for
employment because of his union activity. Patently, the
credibility issue raised by the conflicting testimony given by
Johnson and Robertson must be resolved.Without hesitation, I credit Johnson. The employee was byfar the most impressive witness who appeared before me in
this case. He testified in a straightforward manner, did not
seek to embellish his testimony, and, when he was cross-ex-
amined, he exhibited no tendency to seek to evade counsel's
inquiries. Moreover, the remarks he attributed to Robertson
are remarks one in the production supervisor's position could
logically be expected to utter in the setting revealed by the
record.Robertson, on the other hand, was the most unbelievablewitness who appeared before me in this case. He was par-
ticularly evasive when cross-examined concerning the signifi-
cance of the commendation he issued to Johnson, and the
recommendation he made to Defender when it had a foreman
opening at the plant. Although Robertson gave testimony in
a forceful manner, I gained the impression when listening to
him that he was not being candid. I find to be particularly
unbelievable his assertion that Johnson told him on August
10 that he did not attend union meetings and was not inter-
ested in the Union as the record reveals Johnson is the
Union's recording secretary. I conclude Robertson sought to
tailor his testimony to meet the needs of Respondent's de-
fense.In sum, I find that on August 10, 1989, Robertson madeeach of the comments employee Johnson attributes to him.
I expressly find that he informed the employee during their 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13Of the 160 employees listed on the exhibit, 60 were rated 4 or below.None of the 60 rated 4 or below have been rehired by Respondent.conversation that he was told by people that Johnson hadbeen talking unionism in the kiln; that the employee was not
going to talk unionism in his plant; that his name was not
on the list because he had heard he was talking unionism;
and that, if he wanted a job at the plant, he should keep his
nose clean and keep his mouth shut about the Union. Ac-
cordingly, I find, as alleged, that Respondent, through Rob-
ertson's described remarks, violated Section 8(a)(1) of the
Act as alleged.I turn now to consideration of paragraph 6 of the com-plaint, which alleges, in substance, that Respondent failed
and refused to consider employee Johnson for employment in
early August 1989 because he engaged in union or other pro-
tected concerted activities.The facts, supra, reveal: that Johnson had held the positionof material handler for approximately 2 years while em-
ployed by Respondent prior to the 1984 strike; that Respond-
ent management recommended that Defender Industries em-
ploy him at a time when it needed a foreman; that the em-
ployee applied for a material handler position in July 1989;
that the material handler vacancy was filled by the hire of
Defender laborer Logeman, who had no prior experience as
a material handler; and that Respondent production super-
visor informed Johnson he was not considered for the posi-
tion of material handler because he had been talking union-ism within Respondent's plant. By establishing the facts set
forth, I find that General Counsel has established, prima
facie, that Johnson's participation in protected conduct was
a motivating factor in Respondent's decision to refuse to
consider him for employment as a material handler. See
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (lstCir. 1981), cert. denied 455 U.S. 989 (1982).Respondent contends the instant record establishes that itwould have refused to consider and/or hire Johnson for the
material handler position even in the absence of his participa-
tion in protected conduct. In particular, it relies on the rating
assigned him when Frailey and Hearn prepared Respondent's
Exhibit 2; the treatment experienced by Johnson when he ap-
plied for positions other than the material handler position;
the testimony of Robertson and Sexton offered to show John-
son was a poor employee; and the documentary evidence
(Employee Calendar) offered to support Sexton's testimony.
Finally, Respondent contends ``Johnson's charge is res judi-
cata'' because the Board ruled in Cases 14±CA±18948 and
14±CA±19048 ``that Charles Johnson (among others) was
not hired because he was not among the most qualified appli-
cants in the opinion of Max Frailey.''I shall treat the res judicata contention first. Patently, it iswithout merit because the action taken in the named unfair
labor practice cases identified above was action taken by the
General Counsel, not action taken by the Board after a hear-
ing on the merits had been conducted.Turning to Respondent's Exhibit 2, I note, at the outsetthat employees were rated on a scale of 2 to 8 rather than
a scale of 1 to 10 as contended by Respondent in its brief.
Second, I note that Respondent arbitrarily chose to call em-
ployees with a rating of 5 average employees, rather than ac-
cording that designation to employees with a median rating
of 4. Third, the document reveals Respondent, in effect, rated
in excess of one-third of its prestrike employees as unsatis-factory employees.13Fourth, it is readily apparent that sub-jective, in addition to objective, factors were considered in
arriving at an employee rating, i.e., ``attitude'' appraisal. In
this connection, it should be noted that while commendations
received by some employees were considered, the 1983 com-
mendation received by Johnson was not noted or considered.The above-noted factors, considered in conjunction withFrailey's admission that he had not personally supervised the
work of employees he and Personnel Director Hearn rated,
cause me to conclude the exhibit is a self-serving document
which is entitled to little weight.Similarly, in the absence of evidence which would reveal,in some detail, why Johnson was not hired to fill positions
he sought prior to the time he sought the material handler
position under discussion, I am unwilling to presume, as Re-
spondent contends, that the employee was not chosen be-
cause he did not have the qualifications required of one seek-
ing those positions. Indeed, when he was interviewed for a
utility operator position in June 1989, St. Clair expressly told
him he was qualified to perform the work.Careful consideration of Robertson's and Sexton's testi-mony, which was to the effect that Johnson has been an un-
satisfactory Defender employee, fails to convince me that
Johnson's performance as a Defender employee was so out-
rageously bad as of late July or early August that it can be
relied on by Respondent to justify its refusal to consider or
hire Johnson for the material handler position. Robertson's
claim that he considered Johnson to be a poor employee is
entitled to little weight because he made no mention of John-
son's shortcomings when he told him why he had not been
considered for the material handler position. To the contrary,
he made it clear that the employee's discussion of unionism
was his reason for failing to consider the employee for the
job.If Sexton's testimony were fully accepted at face value, itwould establish that Johnson was a poor employee at the
time the hearing was held in this case. When appraising his
testimony, however, I have viewed it realizing he is a young
man anxious to please, and his success or lack of success in
his present assignment is largely dependent on performing in
a manner which pleases Robertson. As revealed by the
record, Sexton evidently placed Johnson under rather close
scrutiny at some point, and he thereafter reported the em-
ployee's deficiencies to Robertson. He failed to indicate with
any precision, however, what he had said to Robertson about
this employee prior to the time Robertson conversed with the
employee on August 10, 1989. In several respects, I find his
testimony, as well as the absentee calendar he kept on John-
son to be suspect. Thus, during his testimony, he ambigu-
ously, without providing illustrative details, stated Johnson
was ``disruptive.'' Significantly, Robertson made the same
claim and I do not credit that portion of his testimony which
relates to an alleged shutdown and/or disruption of kiln
work. Moreover, while the absentee calendar placed in the
record as Respondent's Exhibit 6 purports to be a record of
1989 attendance and work-related incidents, I note that, for
some unexplained reason, Sexton referred to a 1988
``klinker'' incident on the document. Further, although his
testimony revealed Defender employees are not required to 401MISSOURI PORTLAND CEMENT CO.14If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.15If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''work overtime except when assigned to kiln rebricking work,he noted in his testimony and on the calendar that Johnson
``consistently turns down overtime.'' Robertson made the
same point when he testified.Noting that Sexton has admittedly not spoken to Johnsonabout his alleged shortcomings and that he has not dis-
ciplined the employee in any way, I conclude I cannot accept
his testimony or the remarks he noted on Respondent's Ex-
hibit 6 at face value. I am convinced he tailored his testi-
mony to a marked extent to fit the needs of Robertson's and
Respondent's defense.In sum, the instant record reveals Respondent managementrecommended Johnson to Defender when it was seeking to
hire a foreman in late 1988. Thereafter, it indicated it contin-
ued to consider him to be a viable candidate for employment
within its own organization, by interviewing him when an
equipment operator position became available in late May or
early June 1989. Two months later, when Johnson applied
for a material handler opening, a position he had held for 2
years, Respondent hired a person with no prior experience
and refused to consider Johnson because he had been talking
unionism with other employees in its plant. Although it now
seeks to show Johnson he is such a poor employee that he
would not have been hired for the material handler position
even if he had not engaged in protected conduct, I find it has
not sustained its evidentiary burden. Accordingly, I find that
employee Charles Johnson was denied employment as a ma-
terial handler in early August 1989 because he engaged in
union activity. By engaging in such conduct, Respondent
violated Section 8(a)(1) and (3) of the Act.CONCLUSIONSOF
LAW1. Missouri Portland Cement Company is an employer en-gaged in conmerce within the meaning of Section 2(2), (6),
and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By telling an employee he had not been considered foremployment because he was talking unionism, and that he
should keep his nose clean and his mouth shut about the
Union if he wanted a job in its plant, Respondent violated
Section 8(a)(1) of the Act.4. By failing and refusing to consider an employee for em-ployment because he engaged in union activity, Respondent
violated Section 8(a)(1) and (3) of the Act.5. The above-described unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, it shall be recommended that it be or-
dered to cease and desist and to take certain affirmative ac-
tion designed to effectuate the policies of the Act.Having found Respondent unlawfully failed to consideremployee Charles Johnson for a material handler position be-
cause he engaged in union activities, and having found that
it failed to establish that it would not have hired him in the
absence of his participation in protected conduct, I will rec-
ommend that it be required to immediately employ him asa material handler, or in a substantially equivalent position,and to make him whole for any loss of earnings or other
benefits suffered by reason of the unlawful discrimination
against him, with interest computed as prescribed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended14ORDERThe Respondent, Missouri Portland Cement Company,Joppa, Illinois, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Threatening empoyees by telling them they will not beconsidered for empoyment or they will not be employed if
they talk unionism at its plant.(b) Refusing to consider applicants for employment be-cause they express support for Local D-438, United Cement,
Gypsum and Lime Workers Division of the International Di-
vision of the International Brotherhood of Boilermakers, Iron
Ship Builders, Forgers and Helpers, AFL±CIO or any other
labor organization.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Charles R. Johnson immediate employment as amaterial handler, or in a substantially equivalent position,
and make him whole for any loss of earnings or other bene-
fits suffered as a result of the discrimination against him,
with interest.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(c) Post at its Joppa, Illinois facility copies of the attachednotice marked ``Appendix.''15Copies of the notice, on formsprovided by the Regional Director for Region 14, after being
signed by the Respondent's authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply. 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations; Act and has ordered usto post and abide by this notice.WEWILLNOT
threaten employees by telling them theywill not be considered for employment or they will not be
employed if they talk unionism at our plant.WEWILLNOT
refuse to consider applicants for employ-ment because they express support for Local D-438, UnitedCement, Gypsum and Lime Workers Division of the Inter-national Division of the International Brotherhood of Boiler-
makers, Iron Ship Builders, Forgers and Helpers, AFL±CIO
or any other labor organization.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
offer Charles R. Johnson immediate employmentas a material handler, or in a substantially equivalent posi-
tion, and make him whole for any loss of earnings or other
benefits suffered as a result of the discrimination against
him, with interest.MISSOURIPORTLANDCEMENTCOMPANY